

115 HR 3462 IH: Office of Government Ethics Independence Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3462IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Cicilline (for himself, Mr. Blumenauer, Ms. Brownley of California, Mrs. Bustos, Mr. Cohen, Mr. Costa, Mrs. Dingell, Mr. Gene Green of Texas, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Khanna, Mrs. Lawrence, Mr. Ted Lieu of California, Mr. McGovern, Mr. Nadler, Mr. O'Halleran, Mr. Payne, Mr. Quigley, Mr. Raskin, Mr. Sanford, Ms. Schakowsky, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to provide that the Director of the Office of
			 Government Ethics may be removed only for neglect of duty or malfeasance
			 in office.
	
 1.Short titleThis Act may be cited as the Office of Government Ethics Independence Act of 2017. 2.Removal of Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: An individual serving as Director may be removed from office only pursuant to a finding by the President of neglect of duty or malfeasance in office. Not less than 30 days before the removal of a Director under this subsection, the President shall submit written notification to Congress of the intent to remove such Director and the reasons for removal..
		